Per Curiam.

The late English decisions do not always allow interest on liquidated sums; and Lord Ellenborough refused it, even when the defendant had obtained the possession of the plaintiff’s money by fraud. (1 Campb. 129. 2 Campb. 426.) This is going further than we are inclined to go. If the defendant retains and converts the plaintiff’s money to his own use, he ought to pay interest. It is allowable in actions for money had and received. (Pease v. Barber, 3 Caines, 266.) In trover for money in a bag, or for a specific chattel, the jury may, and, in many cases ought to, allow interest for the detention, by way of damages. (3 Burr. 1364. 1 Bay’s S. C. Rep. 273, 274. 2 Johns. Rep. 282.) It is agreeable to the principle Of these decisions, and it is just and reasonable in itself, that the defendant who retains and converts the money of another to his own use, should pay interest for that use. Interest ought, therefore, to be allowed in the present case.
Judgment for the plaintiff.
N. B. In the cases of The People v. Gasherie and others, devisees of Gasherie, and The People v. Golden and others, interest was also allowed.